EXHIBIT 10.28

 

SIXTH AMENDMENT

 

THIS SIXTH AMENDMENT (the “Amendment”) is made and entered into as of
September 26, 2005, by and between THREE BELLEVUE CENTER LLC, a Washington
limited liability company (“Landlord”) and INFOSPACE, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant (formerly known as InfoSpace.com, Inc.) are parties to
that certain lease dated March 10, 2000 (the “Original Lease”), which Original
Lease has been previously amended by instruments dated August 1,
2000, August 25, 2000, October 10, 2000, June 4, 2002 (the “Third Amendment”),
May 16, 2003 and June 23, 2004 (the Original Lease, as so amended, being
referred to herein as the “Lease”). Pursuant to the Lease, Landlord has leased
to Tenant space currently containing approximately 108,973 rentable square feet
(the “Existing Premises”) on the 8th, 9th, 10th, 11th and 12th floors of the
building commonly known as Key Center, located at 601 108th Avenue NE, Bellevue,
Washington (the “Building”).

 

B. Tenant has requested that additional space containing approximately 21,853
rentable square feet on the 7th floor of the Building shown on Exhibit A hereto
(the “7th Floor Expansion Space”) be added to the Premises and that the Lease be
appropriately amended and Landlord is willing to do the same on the following
terms and conditions.

 

C. The Lease by its terms shall expire on February 29, 2008 (“Previous
Termination Date”), and the parties desire to further extend the Term, all on
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. 7th Floor Expansion. Effective as of the 7th Floor Expansion Effective Date
(defined below), the Premises, as defined in the Lease, is increased from
108,973 rentable square feet on the 8th, 9th, 10th, 11th and 12th floors to
130,826 rentable square feet on the 7th, 8th, 9th, 10th, 11th and 12th floors by
the addition of the 7th Floor Expansion Space, and from and after the 7th Floor
Expansion Effective Date, the Existing Premises and the 7th Floor Expansion
Space, collectively, shall be deemed the Premises, as defined in the Lease. The
Term for the 7th Floor Expansion Space shall commence on the 7th Floor Expansion
Effective Date and end on the Second Extended Termination Date (as hereinafter
defined). The 7th Floor Expansion Space is subject to all the terms and
conditions of the Lease except as expressly modified herein and except that, as
to the 7th Floor Expansion Space, Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Existing Premises unless such concessions are expressly provided for herein
with respect to the 7th Floor Expansion Space.

 

  1.01. The “7th Floor Expansion Effective Date” shall be the date occurring
60 days after the Actual Delivery Date (defined below). The actual 7th Floor
Expansion Effective Date shall be set forth in a confirmation letter to be
prepared by Landlord and executed by Landlord and Tenant. As used herein,
“Actual Delivery Date” means the date on which Landlord tenders possession of
the 7th Floor Expansion Space to Tenant. Although the parties anticipate that
the Actual Delivery Date will be March 1, 2008, any failure of Landlord to cause
the Actual Delivery Date to occur by such date, or by any other date, shall not
delay the Second Extended Termination Date (defined below) or, except as
provided in Section 1.02 below, subject Landlord to any liability for any loss
or damage resulting therefrom.

 

  1.02.

Notwithstanding anything to the contrary in Section 1.01 above, if the Actual
Delivery Date has not occurred on or before the Outside Delivery Date (defined
below), Tenant, as its sole remedy, shall be entitled to an abatement of Rent,
following the 7th Floor Expansion Effective Date, in the amount of 2 days’ Base
Rent with respect to the 7th Floor Expansion Space for each day in the period
beginning on the Outside Delivery Date and ending on the Actual Delivery Date.

 

1



--------------------------------------------------------------------------------

 

As used herein, “Outside Delivery Date” means March 31, 2008; provided, however,
that the Outside Delivery Date shall be postponed 1 day for each day, if any, by
which Landlord’s tender of possession of the 7th Floor Expansion Space is
delayed by any event of Force Majeure or any holdover in the 7th Floor Expansion
Space by a third party (except to the extent that such holdover could have been
terminated through Landlord’s commercially reasonable exercise of its rights
against such third party).

 

2. Extension. The Term is hereby extended for a period of 60 months and shall
expire on February 28, 2013 (“Second Extended Termination Date”), unless sooner
terminated in accordance with the terms of the Lease. That portion of the Term
commencing the day immediately following the Previous Termination Date (“Second
Extension Date”) and ending on the Second Extended Termination Date shall be
referred to herein as the “Second Extended Term”.

 

3. Base Rent.

 

  3.01. Existing Premises Through Previous Termination Date. The Base Rent,
Additional Rent and all other charges under the Lease shall be payable as
provided therein with respect to the Existing Premises through and including the
Previous Termination Date.

 

  3.02. Existing Premises From and After Second Extension Date. As of the Second
Extension Date, the schedule of Base Rent payable with respect to the Existing
Premises during the Second Extended Term is the following:

 

Period

--------------------------------------------------------------------------------

   Annual Rate Per
Square Foot


--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

3/1/08 through 2/28/09

   $21.60    $196,151.40

3/1/09 through 2/28/10

   $22.25    $202,054.10

3/1/10 through 2/28/11

   $22.92    $208,138.43

3/1/11 through 2/29/12

   $23.61    $214,404.38

3/1/12 through 2/28/13

   $24.32    $220,851.95

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Notwithstanding anything in this Section 3.02 to the contrary, so long as Tenant
is not in monetary default beyond any applicable cure period under the Lease, as
amended hereby, Tenant shall be entitled to an abatement of Base Rent applicable
to the Existing Premises in the approximate amount of $196,151.40 per month for
the first 6 consecutive full calendar months of the Second Extended Term (the
“Existing Premises Rent Abatement Period”). The total amount of Rent abated
during the Existing Premises Rent Abatement Period equals $1,176,908.40 (the
“Existing Premises Abated Rent”). If Tenant defaults in a monetary obligation
under the Lease at any time during the Term and fails to cure such default
within any applicable cure period, all Existing Premises Abated Rent shall
immediately become due and payable. The payment by Tenant of the Existing
Premises Abated Rent in the event of a monetary default shall not limit or
affect any of Landlord’s other rights, pursuant to this Lease or at law or in
equity. During the Existing Premises Rent Abatement Period, only Base Rent
applicable to the Existing Premises shall be abated and any other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.

 

2



--------------------------------------------------------------------------------

  3.03. 7th Floor Expansion Space From 7th Floor Expansion Effective Date
Through Second Extended Termination Date. As of the 7th Floor Expansion
Effective Date, the schedule of Base Rent payable with respect to the 7th Floor
Expansion Space for period beginning on the 7th Floor Expansion Effective Date
through the Second Extended Termination Date is the following:

 

Period

--------------------------------------------------------------------------------

   Annual Rate Per
Square Foot


--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

7th Floor Expansion Effective Date through 2/28/09    $21.60    $39,335,40

3/1/09 through 2/28/10

   $22.25    $40,519.10

3/1/10 through 2/28/11

   $22.92    $41,739.23

3/1/11 through 2/29/12

   $23.61    $42,995.78

3/1/12 through 2/28/13

   $24.32    $44,288.75

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Notwithstanding anything in this Section 3.03 to the contrary, so long as Tenant
is not in monetary default beyond any applicable cure period under the Lease, as
amended hereby, Tenant shall be entitled to an abatement of Base Rent applicable
to the 7th Floor Expansion Space in the approximate amount of $39,335.40 per
month for the first 6 consecutive full calendar months immediately following the
7th Floor Expansion Effective Date (the “7th Floor Expansion Space Rent
Abatement Period”). The total amount of Rent abated during the 7th Floor
Expansion Space Rent Abatement Period equals approximately $236,012.40 (the “7th
Floor Expansion Space Abated Rent”). If Tenant defaults in a monetary obligation
under the Lease at any time during the Term and fails to cure such default
within any applicable cure period, all 7th Floor Expansion Space Abated Rent
shall immediately become due and payable. The payment by Tenant of the 7th Floor
Expansion Space Abated Rent in the event of a monetary default shall not limit
or affect any of Landlord’s other rights, pursuant to this Lease or at law or in
equity. During the 7th Floor Expansion Space Rent Abatement Period, only Base
Rent applicable to the 7th Floor Expansion Space shall be abated and any other
costs and charges specified in this Lease shall remain as due and payable
pursuant to the provisions of this Lease.

 

4. Tenant’s Pro Rata Share. For the period commencing with the 7th Floor
Expansion Effective Date and ending on the Second Extended Termination Date,
Tenant’s Pro Rata Share for the 7th Floor Expansion Space is 4.6259%.

 

5. Expenses and Taxes.

 

  5.01. Existing Premises for the Second Extended Term. For the period
commencing with the Second Extension Date and ending on the Second Extended
Termination Date, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and
Taxes applicable to the Existing Premises in accordance with the terms of the
Lease.

 

  5.02. 7th Floor Expansion Space From 7th Floor Expansion Effective Date
Through Second Extended Termination Date. For the period commencing with the 7th
Floor Expansion Effective Date and ending on the Second Extended Termination
Date, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and Taxes
applicable to the 7th Floor Expansion Space in accordance with the terms of the
Lease.

 

6. Improvements to Existing Premises.

 

  6.01. Condition of Existing Premises. Tenant is in possession of the Existing
Premises and accepts the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

 

3



--------------------------------------------------------------------------------

  6.02. Responsibility for Improvements to Existing Premises. Tenant may perform
improvements to the Existing Premises in accordance with the work letter (the
“Existing Premises Work Letter”) attached hereto as Exhibit B-1.

 

7. Improvements to 7th Floor Expansion Space.

 

  7.01. Condition of 7th Floor Expansion Space. Tenant has inspected the 7th
Floor Expansion Space and agrees to accept the same “as is” without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
expressly provided otherwise in this Amendment. Between the date hereof and the
Actual Delivery Date, if Landlord consents to any alterations to the 7th Floor
Expansion Space by the existing tenant thereof, Landlord shall provide Tenant
with notice of such consent within 10 days after the date of such consent, and
if any such alterations constitute material, non-cosmetic alterations that cause
the 7th Floor Expansion Space to be materially changed from the condition
existing on the date of this Amendment, Landlord shall, at its election, either
remove or replace such alterations (or cause the existing tenant to remove or
replace such alterations) before the Actual Delivery Date, or cause the
7th Floor Expansion Space Allowance (defined in Exhibit B-2) to be increased by
the amount reasonably required to remove or replace such alterations.

 

  7.02. Responsibility for Improvements to 7th Floor Expansion Space. Tenant may
perform improvements to the 7th Floor Expansion Space in accordance with the
work letter (the “7th Floor Expansion Space Work Letter”) attached hereto as
Exhibit B-2.

 

8. [Intentionally Omitted.]

 

9. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  9.01 7th Floor Expansion Space Contraction Option.

 

  A. Tenant shall have the right (the “7th Floor Contraction Option”) to
terminate the Lease with respect to the 7th Floor Expansion Space (sometimes
referred to herein as the “7th Floor Contraction Space”) only, and thus to
reduce the Rentable Square Footage of the Premises accordingly, effective as of
the date set forth in Tenant’s notice of exercise (“7th Floor Contraction
Notice”), which date shall be at least 12 full calendar months after the date
the 7th Floor Contraction Notice is received by Landlord (the “7th Floor
Contraction Effective Date”), if:

 

  1. Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its 7th Floor Contraction Notice; and

 

  2. no more than 25% of the Premises (inclusive of the 7th Floor Expansion
Space) is sublet for a term extending past the 7th Floor Contraction Effective
Date; and

 

  3. Tenant is in occupancy of at least 75% of the Premises (inclusive of the
7th Floor Expansion Space).

 

  4. the Lease has not been assigned (other than pursuant to a Permitted
Transfer) prior to the date that Tenant delivers its 7th Floor Contraction
Notice or as of the 7th Floor Contraction Effective Date; and

 

  5. Landlord receives the 7th Floor Contraction Fee, as described in
Section 9.01.C. below, simultaneously with the delivery of the 7th Floor
Contraction Notice; and

 

  6.

the Remaining Portion of the Premises (defined below in this Section 9.01.B.)
and the 7th Floor Contraction Space are both in marketable configuration, as
determined by Landlord in its

 

4



--------------------------------------------------------------------------------

 

reasonable judgment, provided that such spaces shall be deemed to be in
marketable configuration unless Landlord notifies Tenant to the contrary on or
before the date Landlord approves Tenant’s final plans for the 7th Floor
Expansion Space Alterations (defined in Exhibit B-2).

 

  B. The Premises, less the 7th Floor Contraction Space, is referred to herein
as the “Remaining Portion of the Premises”.

 

  C. If Tenant exercises its 7th Floor Contraction Option, Tenant,
simultaneously with delivery of the 7th Floor Contraction Notice, shall pay to
Landlord the following sum (the “7th Floor Contraction Fee”) as a fee in
connection with the contraction and not as a penalty: (i) the unamortized
portion of the 7th Floor Expansion Space Allowance (defined in Exhibit B-2)
calculated as of the 7th Floor Contraction Effective Date, plus (ii) the
unamortized portion of any external commissions incurred by Landlord in
connection with the 7th Floor Expansion Space calculated as of the 7th Floor
Contraction Effective Date. Any amortization of costs hereunder shall be
calculated commencing on the Actual Delivery Date and shall be based on an
interest rate of 9% per annum.

 

  D. In addition to the 7th Floor Contraction Fee, Tenant shall also be
responsible for all design and construction costs incurred by Landlord in
connection with demising the 7th Floor Contraction Space from the Remaining
Portion of the Premises, including modifications of the electrical systems and
mechanical systems, so that they can be treated as separate leaseable spaces.
Such costs shall be payable by Tenant upon demand from Landlord.

 

  E. If Tenant timely and properly exercises the 7th Floor Contraction Option
herein, then, effective as of the 7th Floor Contraction Effective Date, the
Lease shall be deemed terminated with respect to the 7th Floor Contraction
Space, and Tenant shall surrender the 7th Floor Contraction Space to Landlord in
“broom-clean” condition and otherwise in accordance with the terms of the Lease.
However, Tenant shall remain liable for all Base Rent, Additional Rent and other
sums due under the Lease with respect to the 7th Floor Expansion Space through
the 7th Floor Contraction Effective Date even though billings for such may occur
subsequent to the 7th Floor Contraction Effective Date. If Tenant fails to
vacate the 7th Floor Contraction Space on or before the 7th Floor Contraction
Effective Date, then the terms of Article XXV of the Original Lease (Holding
Over) shall apply to the 7th Floor Contraction Space as of such date. The
termination of the Lease with respect to the 7th Floor Contraction Space shall
in no manner affect the remainder of the Premises or any other space leased by
Tenant from time to time, and the Lease shall continue in full force and effect
with respect to the Remaining Portion of the Premises and any such other space.

 

  F. If Tenant timely and properly exercises its 7th Floor Contraction Option,
Landlord shall prepare an amendment (the “7th Floor Contraction Amendment”) to
reflect changes in the Base Rent, Tenant’s Pro Rata Share and other appropriate
terms. The 7th Floor Contraction Amendment shall be sent to Tenant within a
reasonable time after receipt of the 7th Floor Contraction Notice and Tenant
shall execute and return the 7th Floor Contraction Amendment to Landlord within
15 days after Tenant’s receipt of same. At Landlord’s option, an otherwise valid
exercise of the 7th Floor Contraction Option shall be fully effective whether or
not the 7th Floor Contraction Amendment is executed.

 

  G.

As of the date Tenant provides Landlord with a 7th Floor Contraction Notice, any
unexercised rights or options of Tenant to renew the Lease Term with respect to
the 7th Floor Contraction Space, and any outstanding tenant improvement
allowance or other allowance relating to the 7th Floor Contraction Space not
claimed and properly utilized by Tenant in accordance with the Lease as of such
date, shall immediately be deemed terminated and no longer available or of any
further force or

 

5



--------------------------------------------------------------------------------

 

effect; provided, however, that any unused 7th Floor Expansion Space Allowance
shall be applied to Rent pursuant to Section C of Exhibit B-2.

 

  H. The rights granted to Tenant under this Section 9.01 shall be personal to
the original Tenant named in this Amendment and any assignee of the Lease in
connection with a Permitted Transfer.

 

  9.02 Right of First Offer.

 

  A. Grant of Option; Conditions.

 

  1.

Tenant shall have the one time right of first offer (the “Right of First Offer”)
with respect to each of the following suites (and with respect to each portion
of each such suite) that becomes Available (as defined below) after the date of
mutual execution and delivery of this Amendment (each such suite or portion
thereof, a “Potential Offering Space”): (1) the 21,875 rentable square feet
known as the 6th floor of the Building, shown on the demising plan attached
hereto as Exhibit C-1; (2) the 21,777 rentable square feet known as the 14th
floor of the Building, shown on the demising plan attached hereto as
Exhibit C-2; and (3) the 21,615 rentable square feet known as the 20th floor of
the Building, shown on the demising plan attached hereto as Exhibit C-3. For
purposes hereof, a Potential Offering Space shall be deemed to become
“Available” as follows: (a) if, as of the date of this Amendment, the existing
third-party tenant of such Potential Offering Space has one or more options to
renew the term of its lease, or enter into a new lease, for such Potential
Offering Space, then such Potential Offering Space shall be deemed to become
Available when, as a result of the passage of time and/or any waiver or
agreement, such third-party tenant loses the right(s) to exercise one or more of
such options and the term of such third-party tenant’s lease is scheduled to
expire with respect to such Potential Offering Space as of a date not later than
February 28, 2012, or (b) if, as of the date of this Amendment, such third-party
tenant does not have such an option and such third-party tenant’s lease is
scheduled to expire with respect to such Potential Offering Space as of a date
not later than February 28, 2012, then such Potential Offering Space shall be
deemed to become Available immediately upon the mutual execution and delivery of
this Amendment. Tenant’s Right of First Offer shall be exercised as follows: at
any time after any Potential Offering Space has become Available, but prior to
leasing such Potential Offering Space to any party (other than to any existing
tenant thereof pursuant to the terms of an option that exists on the date of
this Amendment), Landlord shall advise Tenant (the “First Stage Advice”) of the
terms under which Landlord is prepared to lease such Potential Offering Space
(an “Offering Space”) to Tenant for the remainder of the Term, which terms shall
reflect the Prevailing Market (hereinafter defined) rate for such Offering Space
as reasonably determined by Landlord. Subject to Subparagraph A.2 below, Tenant
may lease the Offering Space in its entirety only, under such terms, by
delivering written notice of exercise to Landlord (the “First Stage Notice of
Exercise”) within 10 days after the date of the First Stage Advice. In addition,
if Tenant becomes entitled to exercise its Right of First Offer with respect to
an Offering Space based on a First Stage Advice delivered by Landlord, but fails
to provide Landlord with a First Stage Notice of Exercise within such 10-day
period, and if Landlord thereafter proposes to lease such Offering Space to a
prospective tenant on terms that are substantially more favorable to such
prospective tenant than those set forth in the First Stage Advice, then Tenant
shall once again have a Right of First Offer and Landlord, before leasing the
Offering Space to such prospective tenant, shall advise Tenant (a “Second Stage
Advice”) of the terms under which Landlord is prepared to lease the Offering
Space to such prospective Tenant, whereupon,

 

6



--------------------------------------------------------------------------------

 

subject to Subparagraph A.2 below, Tenant may lease the Offering Space, in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Second Stage Notice of Exercise”) within 10 days after the date
of the Second Stage Advice. For purposes hereof, the terms offered to a
prospective tenant (the “Proposed Terms”) shall not be deemed to be
substantially more favorable than those set forth in the First Stage Advice
unless the net effective rent for the Offering Space as provided under the
Proposed Terms is less than 90% of the net effective rent for the Offering Space
as provided under the First Stage Advice, as determined in good faith by
Landlord using a discount rate of 9.0% and taking into account all proposed
material economic terms relating to the Offering Space, including, without
limitation, the length of the term, the net rent, any base year, any tax or
expense escalation or other financial escalation, and any financial concessions,
but excluding any right to extend the term or any right to expand the leased
premises (whether in the form of an expansion option, a right of first offer or
refusal, or any similar right).

 

  2. Notwithstanding anything to the contrary in Subparagraph A.1 above, Tenant
shall have no Right of First Offer and Landlord need not provide Tenant with any
First Stage Advice or any Second Stage Advice (each, an “Advice”) with respect
to any Potential Offering Space, if:

 

  a. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  b. more than 25% of the Premises is sublet at the time Landlord would
otherwise deliver the Advice; or

 

  c. the Lease has been assigned (except pursuant to a Permitted Transfer) prior
to the date Landlord would otherwise deliver the Advice; or

 

  d. Tenant is not occupying at least 75% of the Premises on the date Landlord
would otherwise deliver the Advice; or

 

  e. such Potential Offering Space is not intended for the exclusive use of
Tenant or its affiliates during the Term.

 

  B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence upon the commencement date
stated in the applicable Advice and thereupon such Offering Space shall be
considered a part of the Premises; provided, however, that in the event of any
conflict between the terms of the Lease and the terms of the applicable Advice,
the terms of the applicable Advice shall prevail with respect to the Offering
Space; provided further, however, that in the event of any conflict between the
terms of the applicable Advice and the terms of this Section 9.02, the terms of
this Section 9.02 shall prevail.

 

  2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the applicable Advice, which terms
and conditions shall reflect the Prevailing Market rate for the Offering Space
as determined in Landlord’s reasonable judgment.

 

  3.

The Offering Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offering Space or as of the
date the term for such Offering Space commences, unless the applicable Advice

 

7



--------------------------------------------------------------------------------

 

specifies any work to be performed by Landlord in the Offering Space, in which
case Landlord shall perform such work in the Offering Space. If Landlord is
delayed delivering possession of the Offering Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space, and the commencement of the term for
the Offering Space shall be postponed until the date Landlord delivers
possession of the Offering Space to Tenant free from occupancy by any party.

 

  C. Termination of Right of First Offer; Relationship of Right of First Offer
to Renewal Option. The rights of Tenant hereunder with respect to any Potential
Offering Space shall terminate on the earlier to occur of: (i) February 28,
2012; (ii) Tenant’s failure to exercise its Right of First Offer with respect to
such Potential Offering Space within the 10 Business Day period provided in
Section 9.02.A above; and (iii) the date Landlord would have provided Tenant an
Advice for such Potential Offering Space if Tenant had not been in violation of
one or more of the conditions set forth in Section 9.02.A above. In addition, if
Landlord provides Tenant with an Advice for any Offering Space that contains
expansion rights (whether such rights are described as an expansion option,
right of first refusal, right of first offer or otherwise) with respect to any
other Potential Offering Space (such other Potential Offering Space subject to
such expansion rights is referred to herein as an “Encumbered Potential Offering
Space”) and Tenant does not exercise its Right of First Offer to lease such
Offering Space pursuant to the Advice, Tenant’s Right of First Offer with
respect to the Encumbered Potential Offering Space shall be subject and
subordinate to all such expansion rights contained in the Advice.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the applicable Advice and reflecting
the changes in the Base Rent, Rentable Square Footage of the Premises, Tenant’s
Pro Rata Share and other appropriate terms. A copy of the Offering Amendment
shall be sent to Tenant within a reasonable time after Landlord’s receipt of the
First Stage Notice of Exercise or the Second Stage Notice of Exercise, as
applicable, executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within 30 days thereafter, but an otherwise valid exercise
of the Right of First Offer shall be fully effective whether or not the Offering
Amendment is executed.

 

  E. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the Bellevue central business district under
leases and renewal and expansion amendments being entered into at or about the
time that Prevailing Market is being determined, giving appropriate
consideration to tenant concessions, brokerage commissions, tenant improvement
allowances, existing improvements in the space in question, the length of the
term, and the method of allocating operating expenses and taxes. Notwithstanding
the foregoing, space leased under any of the following circumstances shall not
be considered to be comparable for purposes hereof: (i) the lease term is for
less than the lease term of the Offering Space, (ii) the space is encumbered by
the option rights of another tenant, or (iii) the space has a lack of windows
and/or an awkward or unusual shape or configuration. The foregoing is not
intended to be an exclusive list of space that will not be considered to be
comparable.

 

  F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

 

8



--------------------------------------------------------------------------------

  9.03 Renewal Option. Section II of Exhibit E to the Original Lease is deleted
in its entirety and the following is hereby added to and made part of the Lease.

 

  A. Tenant shall have the right to extend the Second Extended Term (the
“Renewal Option”) for one additional period of 5 years commencing on the day
following the Second Extended Termination Date and ending on the 5th anniversary
of the Second Extended Termination Date (the “Renewal Term”) if each of the
following conditions 1 through 5 is satisfied:

 

  1. Landlord receives notice of exercise (“Initial Renewal Notice”) not later
than February 29, 2012 and not sooner than December 1, 2011; and

 

  2. Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Initial Renewal Notice or at the time
Tenant delivers its Binding Notice (as defined below); and

 

  3. No more than 25% of the Premises is sublet (other than pursuant to a
Permitted Transfer) at the time that Tenant delivers its Initial Renewal Notice
or at the time Tenant delivers its Binding Notice; and

 

  4. The Lease has not been assigned prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Notice
(except for a transfer approved by Landlord or a Permitted Transfer);

 

  5. Tenant executes and returns the Renewal Amendment (hereinafter defined)
within 30 days after its submission to Tenant.

 

  B. The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises.

 

  C. Tenant shall pay Additional Rent (i.e. Expenses and Taxes) for the Premises
during the Renewal Term in accordance with the terms of Article IV of the Lease.

 

  D.

Within 60 days after receipt of Tenant’s Initial Renewal Notice, Landlord shall
advise Tenant of the applicable Base Rent rate for the Premises for the Renewal
Term. Tenant, within 60 days after the date on which Landlord advises Tenant of
the applicable Base Rent rate for the Renewal Term, shall either (i) give
Landlord final binding written notice (“Binding Notice”) of Tenant’s exercise of
its Renewal Option, or (ii) if Tenant disagrees with Landlord’s determination,
provide Landlord with written notice of rejection (the “Rejection Notice”). If
Tenant fails to provide Landlord with either a Binding Notice or Rejection
Notice within such 60 day period, then Tenant’s Renewal Option shall be null and
void and of no further force and effect. If Tenant provides Landlord with a
Binding Notice, Landlord and Tenant shall enter into the Renewal Amendment upon
the terms and conditions set forth herein. If Tenant provides (or is deemed to
provide) Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Prevailing Market rate for the Premises
during the Renewal Term. Upon agreement, Tenant shall provide Landlord with
Binding Notice and Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof. If Landlord and Tenant fail to
agree upon the Prevailing Market rate within 30 days after the date Tenant
provides (or is deemed to provide) Landlord with the Rejection Notice, then
either party, by written notice (the “Arbitration Notice”) to the other within
30 days after the expiration of such 30 day period, shall have the right to have
the Prevailing Market rate determined by binding arbitration in accordance with
the procedures set forth below. If Landlord and Tenant cannot agree upon the
Prevailing Market rate within the 30 day period described and neither party
elects to invoke its right of

 

9



--------------------------------------------------------------------------------

 

arbitration (and Tenant is not deemed to have exercised its right to arbitrate),
Tenant’s Renewal Option shall be deemed to be null and void and of no further
force and effect. If the right of arbitration is invoked (or if Tenant is deemed
to provide Landlord with an Arbitration Notice), Landlord and Tenant, at their
sole cost and expense, shall each employ an appraiser within 15 days after the
Arbitration Notice is given (or is deemed to have been given by Tenant). If
either party fails to appoint an appraiser within such period then the appointed
appraiser shall be the sole appraiser and his or her determination shall be
binding. Each appraiser shall be a member of the Master Appraisers Institute or
similar reputable organization, with 10 years of experience appraising office
buildings comparable to the location and type of that of the Building. Each
appraiser shall render an appraisal of the Prevailing Market rate for the
Premises within 30 calendar days. The two appraisers, within 10 days of the
exchange of appraisals, shall mutually agree upon the Prevailing Market rate for
the Premises and notify Landlord and Tenant of their determination. Such
determination shall be binding upon both Landlord and Tenant. If the appraisers
cannot agree on a determination of the Prevailing Market Rate within 10 days of
the exchange of appraisals, then Landlord and Tenant shall select an independent
third appraiser acceptable to both within 10 days. If Landlord and Tenant are
unable to select an independent third appraiser acceptable to both within 10
days, either party may request that the American Arbitration Association in the
county in which the Building is located appoint an independent third appraiser
that meets the qualifications described above. Within 10 days following
appointment (whether by mutual agreement or arbitration), the third appraiser
shall choose the appraisal of either Landlord’s appraiser or Tenant’s appraiser
and the chosen appraisal shall be deemed to represent the Prevailing Market rate
for the Premises. Such determination shall be binding upon both Landlord and
Tenant. The parties shall share equally in the cost of any such third appraiser.

 

  E. If Tenant is entitled to and properly exercises its Renewal Option,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, Termination Date and other appropriate terms. The
Renewal Amendment shall be:

 

  1. sent to Tenant within a reasonable time after receipt of the Binding
Notice; and

 

  2. executed by Tenant and returned to Landlord in accordance with paragraph
9.03.A.5 above.

 

An otherwise valid exercise of the Renewal Option shall, at Landlord’s option,
be fully effective whether or not the Renewal Amendment is executed.

 

  F. For purposes of this Renewal Option, “Prevailing Market” shall mean the
arms length fair market annual rental rate per rentable square foot, and
refurbishment allowance, if any, under leases entered into on or about the date
on which the Prevailing Market is being determined hereunder for space
comparable to the Premises in the Building and office buildings comparable to
the Building in Bellevue, Washington. The determination of Prevailing Market
shall take into account any material economic differences between the terms of
this Lease and any comparison lease or amendment, such as rent abatements,
construction costs and other concessions and the manner, if any, in which the
Landlord under any such lease is reimbursed for operating expenses and taxes.
The determination of Prevailing Market shall also take into consideration any
reasonably anticipated changes in the Prevailing Market rate from the time such
Prevailing Market rate is being determined and the time such Prevailing Market
rate will become effective under this Lease.

 

  9.04 Security Deposit. Section IV.C of the Third Amendment is deleted in its
entirety and is null and void and of no further force or effect. Landlord hereby
acknowledges that the amount of the Security Deposit (in the form of a Letter of
Credit) held by Landlord as of the date of this Lease is $3,255,986.00.

 

10



--------------------------------------------------------------------------------

  9.05 Reduction of Security Deposit. Section VI.D of the Original Lease (as
made part of the Lease pursuant to Section IX.B of the Third Amendment) is
deleted in its entirety and the following substituted therefor:

 

  D. In addition to the provisions of Section VI.C above, so long as Tenant is
not in default under this Lease beyond the expiration of any applicable cure
periods at the time of the proposed reduction, Tenant shall, subject to the
remaining terms of this Article VI, also have the right to reduce the amount of
the Security Deposit (i.e. the Letter of Credit) to $1,075,000.00, effective as
of the later of: (a) March 1, 2008, or (b) the date which is 45 days after
written notice from Tenant to Landlord of such Security Deposit reduction.

 

  9.06 Assignment and Subletting. In the second sentence of Section XII.D of the
Lease, the phrase “, directly or indirectly,” is hereby inserted after the word
“owned”.

 

10. Miscellaneous.

 

  10.01. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment. Tenant agrees that neither
Tenant nor its agents or any other parties acting on behalf of Tenant shall
disclose any matters set forth in this Amendment or disseminate or distribute
any information concerning the terms, details or conditions hereof to any
person, firm or entity without obtaining the express written consent of
Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant is a
public company and may publicly disclose this Amendment to the extent required
by governmental laws or regulations.

 

  10.02. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  10.03. In the case of any inconsistency between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall govern and control.

 

  10.04. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  10.05. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  10.06.

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment, other than Christopher Moe and John Cox of GVA
Kidder Mathews (“Tenant’s Broker”). Tenant agrees to indemnify and hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, mortgagee(s) and agents, and the respective principals and
members of any such agents (collectively, the “Landlord Related Parties”)
harmless from all claims of any brokers, other than Tenant’s Broker, claiming to
have represented Tenant in connection with this Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Amendment, other than Susan Murphy of Equity Office Properties Management
Corp. (“Landlord’s Broker”). Landlord agrees to indemnify and hold Tenant, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any

 

11



--------------------------------------------------------------------------------

 

brokers, including Landlord’s Broker, claiming to have represented Landlord in
connection with this Amendment.

 

  10.07. Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

SIGNATURES ARE ON THE FOLLOWING PAGE

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

THREE BELLEVUE CENTER LLC,

a Washington limited liability company

By:  

EOP-Three Bellevue Center, L.L.C.,


a Delaware limited liability company, its sole member

   

By:

  EOP Operating Limited Partnership,
a Delaware limited partnership, its sole member        

By:

  Equity Office Properties Trust,
a Maryland real estate investment trust, its general partner            

By:

 

/s/ M. Patrick Callahan

                M. Patrick Callahan                 Senior Vice President,      
          Seattle Region

 

    TENANT:     INFOSPACE, INC., a Delaware corporation     

By:

 

/s/ James Voelker

   

Name:

 

James Voelker

   

Title:

 

Chairman and CEO

 

12



--------------------------------------------------------------------------------

THIS PAGE IS REQUIRED IF PROPERTY IS IN

OHIO OR WASHINGTON STATE

 

LANDLORD ACKNOWLEDGMENTS

 

STATE OF Washington   )      COUNTY OF King   )    ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that M. Patrick Callahan, personally known to me to be the Sr.
VP of Equity Office Properties Trust, a Maryland real estate investment trust,
and personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such officer of said entity being authorized so to do, (s)he executed
the foregoing instrument on behalf of said entity, by subscribing the name of
such entity by himself/herself as such officer, as a free and voluntary act, and
as the free and voluntary act and deed of said entity under the foregoing
instrument for the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this 26th day of September, 2005.

 

/s/ Nathan Paul Good

Notary Public

 

My Commission Expires: 1/9/08

 

TENANT ACKNOWLEDGMENTS

 

STATE OF Washington   )      COUNTY OF King   )    ss:

 

On this the 15th day of Sept., 2005, before me a Notary Public duly authorized
in and for the said County in the State aforesaid to take acknowledgments
personally appeared James Voelker known to me to be Chairman and CEO of
INFOSPACE, INC., a Delaware corporation, one of the parties described in the
foregoing instrument, and acknowledged that as such officer, being authorized so
to do, (s)he executed the foregoing instrument on behalf of said corporation by
subscribing the name of such corporation by himself/herself as such officer and
caused the corporate seal of said corporation to be affixed thereto, as a free
and voluntary act, and as the free and voluntary act of said corporation, for
the uses and purposes therein set forth.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Janice M. Riggs

Notary Public

 

My Commission Expires: 11-2-08

 

13



--------------------------------------------------------------------------------

 

EXHIBIT A

 

OUTLINE AND LOCATION OF 7th FLOOR EXPANSION SPACE

 

14



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

EXISTING PREMISES WORK LETTER

 

This Exhibit is attached to and made a part of the Amendment (the “Amendment”)
by and between THREE BELLEVUE CENTER LLC, a Washington limited liability company
(“Landlord”) and INFOSPACE, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 601 108th Avenue NE, Bellevue, Washington, and commonly
known as Key Center. Capitalized terms used but not defined herein shall have
the meanings given in the Amendment.

 

A. Tenant, following the full and final execution and delivery of the Amendment,
shall have the right to perform alterations and improvements in the Existing
Premises (the “Existing Premises Alterations”). Notwithstanding the foregoing,
Tenant and its contractors shall not have the right to perform Existing Premises
Alterations in the Existing Premises unless and until Tenant has complied with
all of the terms and conditions of Section IX.C of the Lease, including, without
limitation, approval by Landlord of the final plans for the Existing Premises
Alterations and the contractors to be retained by Tenant to perform such
Existing Premises Alterations. Tenant shall be responsible for all elements of
the design of Tenant’s plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord’s approval
of the contractors to perform the Existing Premises Alterations shall not be
unreasonably withheld. The parties agree that Landlord’s approval of the general
contractor to perform the Existing Premises Alterations shall not be considered
to be unreasonably withheld if any such general contractor (i) does not have
trade references reasonably acceptable to Landlord, (ii) does not maintain
insurance as required pursuant to the terms of this Lease, (iii) does not have
the ability to be bonded for the work in an amount of no less than 150% of the
total estimated cost of the Existing Premises Alterations, (iv) does not provide
current financial statements reasonably acceptable to Landlord, or (v) is not
licensed as a contractor in the state/municipality in which the Existing
Premises is located. Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.

 

B. Landlord agrees to contribute the sum of $3,269,190.00 (i.e., $30.00 per
rentable square foot of the Existing Premises) (the “Existing Premises
Allowance”) toward the cost of performing the Existing Premises Alterations. The
Existing Premises Allowance may only be used for the cost of preparing design
and construction documents and mechanical and electrical plans for the Existing
Premises Alterations and for hard costs and applicable sales taxes in connection
with the Existing Premises Alterations; provided, however, that up to
$500,000.00 of the Existing Premises Allowance may also be used for soft costs
(including, but not limited to, permit fees, construction management fees,
cabling costs and moving costs) and applicable sales taxes. The Existing
Premises Allowance shall be paid to Tenant or, at Landlord’s option, to the
order of the general contractor that performed the Existing Premises
Alterations, within 30 days following receipt by Landlord of (1) receipted bills
covering all labor and materials expended and used in the Existing Premises
Alterations; (2) a sworn contractor’s affidavit from the general contractor and
a request to disburse from Tenant containing an approval by Tenant of the work
done; (3) full and final waivers of lien; (4) as-built plans of the Existing
Premises Alterations; and (5) the certification of Tenant and its architect that
the Existing Premises Alterations have been installed in a good and workmanlike
manner in accordance with the approved plans, and in accordance with applicable
laws, codes and ordinances. The Existing Premises Allowance shall be disbursed
in the amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Existing Premises Allowance during the
continuance of an uncured default under the Lease, and Landlord’s obligation to
disburse shall only resume when and if such default is cured.

 

C. In no event shall the Existing Premises Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant except as
otherwise provided in Section B above. If Tenant does not submit a request for
payment of the entire Existing Premises Allowance to Landlord in accordance with
the provisions contained in this Exhibit by December 31, 2006, any unused amount
shall be applied to Rent next becoming due under the Lease until such amount has
been fully applied. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Existing Premises
Alterations and/or the Existing Premises Allowance.

 

15



--------------------------------------------------------------------------------

D. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the Existing Premises or any additions
to the Premises in the event of a renewal or extension of the Term, whether by
any options under the Lease or otherwise, unless expressly so provided in the
Lease or any amendment or supplement to the Lease.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

 

16



--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

7th FLOOR EXPANSION SPACE WORK LETTER

 

This Exhibit is attached to and made a part of the Amendment (the “Amendment”)
by and between THREE BELLEVUE CENTER LLC, a Washington limited liability company
(“Landlord”) and INFOSPACE, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 601 108th Avenue NE, Bellevue, Washington, and commonly
known as Key Center. Capitalized terms used but not defined herein shall have
the meanings given in the Amendment.

 

A. Tenant, following the delivery of the 7th Floor Expansion Space by Landlord,
shall have the right to perform alterations and improvements in the 7th Floor
Expansion Space (the “7th Floor Expansion Space Alterations”). Notwithstanding
the foregoing, Tenant and its contractors shall not have the right to perform
7th Floor Expansion Space Alterations in the 7th Floor Expansion Space unless
and until Tenant has complied with all of the terms and conditions of
Section IX.C of the Lease, including, without limitation, approval by Landlord
of the final plans for the 7th Floor Expansion Space Alterations and the
contractors to be retained by Tenant to perform such 7th Floor Expansion Space
Alterations. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord’s approval
of the contractors to perform the 7th Floor Expansion Space Alterations shall
not be unreasonably withheld. The parties agree that Landlord’s approval of the
general contractor to perform the 7th Floor Expansion Space Alterations shall
not be considered to be unreasonably withheld if any such general contractor
(i) does not have trade references reasonably acceptable to Landlord, (ii) does
not maintain insurance as required pursuant to the terms of this Lease,
(iii) does not have the ability to be bonded for the work in an amount of no
less than 150% of the total estimated cost of the 7th Floor Expansion Space
Alterations, (iv) does not provide current financial statements reasonably
acceptable to Landlord, or (v) is not licensed as a contractor in the
state/municipality in which the 7th Floor Expansion Space is located. Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

 

B. Subject to Section 7.01 of the Amendment, Landlord agrees to contribute the
sum of $655,590.00 (i.e., $30.00 per rentable square foot of the 7th Floor
Expansion Space) (the “7th Floor Expansion Space Allowance”) toward the cost of
performing the 7th Floor Expansion Space Alterations in preparation of Tenant’s
occupancy of the 7th Floor Expansion Space. The 7th Floor Expansion Space
Allowance may only be used for the cost of preparing design and construction
documents and mechanical and electrical plans for the 7th Floor Expansion Space
Alterations and for hard costs and applicable sales taxes in connection with the
7th Floor Expansion Space Alterations; provided, however, that up to $50,000.00
of the 7th Floor Expansion Space Allowance may also be used for soft costs
(including, but not limited to, permit fees, construction management fees,
cabling costs and moving costs) and applicable sales taxes. The 7th Floor
Expansion Space Allowance shall be paid to Tenant or, at Landlord’s option, to
the order of the general contractor that performed the 7th Floor Expansion Space
Alterations, within 30 days following receipt by Landlord of (1) receipted bills
covering all labor and materials expended and used in the 7th Floor Expansion
Space Alterations; (2) a sworn contractor’s affidavit from the general
contractor and a request to disburse from Tenant containing an approval by
Tenant of the work done; (3) full and final waivers of lien; (4) as-built plans
of the 7th Floor Expansion Space Alterations; and (5) the certification of
Tenant and its architect that the 7th Floor Expansion Space Alterations have
been installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with applicable laws, codes and ordinances. The
7th Floor Expansion Space Allowance shall be disbursed in the amount reflected
on the receipted bills meeting the requirements above. Notwithstanding anything
herein to the contrary, Landlord shall not be obligated to disburse any portion
of the 7th Floor Expansion Space Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

 

C.

In no event shall the 7th Floor Expansion Space Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant
except as otherwise provided in Section B above. If Tenant does not submit a
request for payment of the

 

17



--------------------------------------------------------------------------------

 

entire 7th Floor Expansion Space Allowance to Landlord in accordance with the
provisions contained in this Exhibit by December 31, 2008, any unused amount
shall be applied to Rent next becoming due under the Lease until such amount has
been fully applied. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the 7th Floor Expansion Space
Alterations and/or the 7th Floor Expansion Space Allowance.

 

D. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

 

18



--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

OUTLINE AND LOCATION OF 6TH FLOOR POTENTIAL OFFERING SPACE

 

19



--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

OUTLINE AND LOCATION OF 14TH FLOOR POTENTIAL OFFERING SPACE

 

20



--------------------------------------------------------------------------------

 

EXHIBIT C-3

 

OUTLINE AND LOCATION OF 20TH FLOOR POTENTIAL OFFERING SPACE

 

21